Citation Nr: 0814160	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-12 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative disc disease of the thoracolumbar spine, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for left 
knee retropatellar pain syndrome, currently rated as 10 
percent disabling.

3.  Entitlement to an increased disability rating for right 
knee retropatellar pain syndrome, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
November 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Oakland, 
California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO continued a 10 percent disability rating for degenerative 
disc disease of the thoracolumbar spine.  The RO changed the 
rating of 0 percent for a bilateral knee condition to ratings 
of 10 percent for disability in each knee, described as 
retropatellar pain syndrome.  The RO made the increased 
rating for the knee disabilities effective in April 2003, 
when the RO had received the veteran's claim for increased 
ratings.  The veteran has appealed for ratings higher than 10 
percent for the low back and higher than 10 percent for each 
knee.

In an April 2004 substantive appeal, the veteran expressed 
that the 10 percent rating for each knee should be effective 
from the beginning of service connection for the knee 
disabilities, which was upon the veteran's separation from 
service in November 1992.  The RO interpreted that statement 
as a notice of disagreement with the effective date of the 
rating increases granted in the July 2003 rating decision, 
and, in August 2004, issued a statement of the case (SOC) 
with respect to the effective date issue.  The veteran did 
not submit a substantive appeal with respect to the effective 
date issue, so that issue is not before the Board on appeal.

The issue of an increased rating for the thoracolumbar spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

From April 2003, retropatellar pain syndrome in the left and 
right knees has been manifested by pain and no more than 
slight limitation of motion, without instability or 
symptomatic cartilage damage.


CONCLUSIONS OF LAW

1.  From April 2003, left knee retropatellar pain syndrome 
has not met the criteria for a disability rating higher than 
10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5257-5261 (2007).

2.  From April 2003, right knee retropatellar pain syndrome 
has not met the criteria for a disability rating higher than 
10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5257-5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Knee Rating Claims

The veteran reports having chronic bilateral knee pain since 
a shipboard accident in service, in which he struck both 
knees against a desk.  In a December 1993 rating decision, 
the RO granted service connection, effective from separation 
from service in November 1992, for a bilateral knee 
condition.  The RO assigned a 0 percent, noncompensable 
rating for the bilateral condition.  In April 2003, the 
veteran filed a claim for an increased rating for his knee 
disability.  In the July 2003 rating decision on appeal, the 
RO changed the description of the veteran's knee disability 
to retropatellar pain syndrome.  Effective in April 2003, the 
RO assigned a separate 10 percent rating for that disorder in 
each knee.  The veteran is seeking a rating higher than 10 
percent for disability in each knee.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When evaluation 
of a musculoskeletal disability is based on limitation of 
motion, VA regulations provide, and the United States Court 
of Appeals for Veterans Claims (Court) has emphasized, that 
evaluation must include consideration of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  The Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the Board will consider 
whether different ratings are warranted for different time 
periods.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

The RO has evaluated the retropatellar pain syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5010, as comparable to 
traumatic arthritis.  Under that code, arthritis is rating 
based on limitation of motion of the affected joint.  If the 
limitation of motion is not compensable, a 10 percent rating 
is assigned for each major joint with arthritis.  The rating 
schedule at 38 C.F.R. § 4.71a, Diagnostic Code 5260 provides 
for evaluating limitation of flexion of the knee at 0 percent 
if flexion is limited to 60 degrees, 10 percent if limited to 
45 degrees, 20 percent if limited to 30 degrees, and 30 
percent if limited to 15 degrees.  Limitation of extension is 
rated at 0 percent if to 5 degrees short of full extension, 
10 percent if limited to 10 degrees, 20 percent if limited to 
15 degrees, 30 percent if limited to 20 degrees, 50 percent 
if limited to 30 degrees, and 50 percent if limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The 
rating schedule also provides for compensable ratings for 
knee disability if there is instability or subluxation, or a 
disorder of the semilunar cartilage.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5257-5259.

VA outpatient treatment notes from 2002 and 2003 reflect the 
veteran's reports of pain and stiffness in both knees.  He 
was prescribed medication for pain in his knees and back.  On 
VA medical examination in June 2003, the veteran reported 
ongoing bilateral knee pain, worse with weather changes.  He 
stated that the knees locked periodically.  The examiner 
observed no obvious swelling of the knees.  Both knees were 
somewhat tender.  There was some subpatellar crepitus 
bilaterally.  McMurray's sign was negative bilaterally.  The 
examiner did not find any laxity of the ligaments.  The 
veteran was able to squat fully.  The examiner did not report 
the ranges of motion of the knees.

In a September 2003 notice of disagreement, the veteran 
reported that he had pain in his knees in certain positions, 
with certain temperature or weather conditions, or after 
thirty minutes of walking or an hour of driving.  He stated 
that his knees sometimes locked up.

On VA examination in December 2003, the veteran reported 
ongoing pain in both knees, worse with walking for 25 
minutes, sitting or standing for ten minutes, or driving for 
a prolonged period.  He indicated that if he squatted for 
five minutes, he had difficulty rising.  He related that he 
could sprint for about a fifth of a mile, and could jog and 
walk for about a mile, about twice a week.  He reported that 
he was not able to jump or to play basketball.  He stated 
that he took nonprescription pain medication because of his 
knee pain one to four times a week.  He indicated that the 
knee symptoms caused him difficulty in his job as a salesman.  
He related that he had not lost any time from work because of 
his knee pain.

The examiner noted that the knees were tender.  Both knees 
had full ranges of motion, from 0 to 140 degrees, although 
squatting was mildly antalgic in the right knee.  There was 
crepitus in both knees.  The apprehension test was slightly 
positive in the right knee, and negative in the left.  
Examination did not show other evidence of lateral 
instability, nor evidence of recurrent subluxation.

On VA examination in June 2007, the veteran reported 
bilateral knee pain, worse with 35 minutes of walking, 
climbing five flights of stairs, or using a clutch when 
driving.  He reported occasional locking of the knees, but no 
giving way.  The examiner observed that the veteran walked 
with a very minimally antalgic gait.  The examiner noted 
tenderness and crepitus in both knees.  The patellar 
apprehension sign was negative.  There was no evidence of 
laxity of the knees.  Both knees had motion from 0 to 130 
degrees, with some pain at the extremes of those ranges.  
There was no change in the ranges of motion with three 
repetitions of the motions.  The examiner noted that pain was 
a major functional impact.  The assessment was bilateral 
retropatellar pain syndrome without clinical instability.  

The veteran's left and right knees do not have limitations of 
flexion or extension that warrant ratings higher than 10 
percent under Diagnostic Codes 5260 or 5261.  The function of 
his knees is impaired due to pain, but not to an extent 
comparable to the limitation of motion that would warrant a 
20 percent rating for either knee.  Examinations have not 
shown instability in either knee, and physicians have not 
found evidence that either knee has pathology of the 
semilunar cartilage.  In each of the knees, the disability 
does not meet the criteria for a rating higher than 10 
percent.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.  The notice must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App.112 (2004).  The notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for an increased rating, VA must inform the 
claimant of the criteria for a higher rating, including the 
consideration of relevant Diagnostic Codes.  If the 
Diagnostic Code under which the disability is rated contains 
criteria, such as a specific measurement or test result, for 
a higher rating that would not be satisfied by a showing of 
worsening or increase in disability, VA must notify the 
claimant of that requirement.  VA must notify the claimant, 
and give examples, of the types of medical and lay evidence 
that are relevant to an increased rating for the particular 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The RO provided the appellant with notice in letters issued 
in May 2003 and May 2007 which provided some aspects of the 
required notice.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a 
service connection claim; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  The May 2003 and May 2007 notice letters did not 
inform the veteran of the criteria for higher ratings for 
knee disabilities.  Thus, complete notice was not provided 
prior to the initial adjudication.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In this case, the Board finds that any notice errors did not 
affect the essential fairness of the adjudication of the 
claim.  The July 2003 RO decision explained the criteria for 
the next higher ratings available for the increased rating 
claims under the applicable diagnostic codes.  The February 
2004 statement of the case provided the veteran with the 
applicable regulations relating to disability ratings.  
Notice regarding effective dates was provided in the May 2007 
letter.  In addition, the veteran has been represented 
throughout the adjudication of his appeal.  The Board finds 
that a reasonable person would have understood from the 
information that VA provided to the veteran and his 
representative what was necessary to substantiate his 
increased rating claims.  The veteran therefore had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected.  

VA has performed medical examinations that addressed the 
manifestations of the veteran's left and right knee 
disabilities.  The veteran has not indicated that there is 
any evidence relevant to those claims other that which is in 
the claims file.  The Board finds that the opportunity to 
submit evidence and the actual development of evidence allow 
for a fair adjudication of the knee rating claims, and that 
the veteran is not prejudiced by a decision on those claims 
at this time.  See Vazquez-Flores, 22 Vet. App. at 37 (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  


ORDER

Entitlement to a disability rating higher than 10 percent for 
left knee retropatellar pain syndrome is denied.

Entitlement to a disability rating higher than 10 percent for 
right knee retropatellar pain syndrome is denied.


REMAND

In April 2003, the veteran filed his claim for an increased 
rating for the service-connected spine disability.  Since the 
veteran filed that claim, the criteria for rating 
disabilities of the spine, including intervertebral disc 
syndrome, were revised in September 2003.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, including Notes (1) and (2) 
(2003), as corrected and amended by 69 Fed. Reg. 32,449 
(2004); and 38 C.F.R. § 4.71(a), Diagnostic Code 5243, and 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2007).  VA must evaluate the veteran's 
service-connected lumbar spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2006); VAOPGCPREC 3- 
2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

In an April 2004 substantive appeal, and on VA examination in 
June 2007, the veteran stated that his spine disability 
caused bowel dysfunction and sexual dysfunction.  The 
assembled medical treatment and examination records do not 
provide any medical finding or opinion as to whether the 
veteran's low back disability causes bowel and/or sexual 
dysfunction.  The Board will remand the spine rating issue 
for an examination and file review, with an opinion as to the 
likelihood that the veteran's spine disability causes bowel 
and/or sexual dysfunction.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the 
names and addresses of all medical care 
providers who have treated him for his 
lumbar spine disability since June 2007.  
After securing the necessary release(s), 
obtain those records. 

2.  After completion of the foregoing, 
schedule the veteran for an appropriate VA 
medical examination to determine the 
complete current manifestations of his 
service-connected thoracolumbar spine 
disability.  The veteran's claims file 
should be provided to the examiner for 
review.  All necessary measurements, 
tests, and imaging should be performed.  
The examiner must identify all lumbar 
spine pathology and current degree of 
impairment manifested, to specifically 
include all orthopedic and neurologic 
symptoms.  With respect to any current 
bowel dysfunction and/or sexual 
dysfunction, the examiner should express 
an opinion as to whether it is at least as 
likely as not that such dysfunction is 
related to the veteran's low disability.

3.  After completion of the above, the RO 
should review the expanded record, with 
consideration to both the former and the 
current rating criteria, and determine if 
the veteran's claim can for an increased 
rating for his thoracolumbar spine 
disability can be granted.  If the claim 
remains less than fully granted, the RO 
should issue a supplemental statement of 
the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this issue.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


